Citation Nr: 0700144	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of right shoulder injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder to include as secondary to service-
connected amputation of toes of the right foot.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to September 
1950 and from August 1951 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefits sought 
on appeal.   

The veteran testified at a video-conference hearing in 
September 2006.  At that time, the veteran withdrew his 
appeal as to issues of entitlement to increased ratings for 
status post amputation, right great toe, with removal of 
metatarsal head, and for status post amputation, 2nd, 3rd, 4th, 
and 5th, toes, right, with removal of metatarsal head; 
entitlement to service connection for dermatophytosis; and 
entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person.  
38 C.F.R. § 20.204 (2006).  Consequently, these issues are no 
longer a subject for current appellate consideration.

During the September 2006 hearing, the veteran was granted a 
motion to advance his case on the Board's docket under the 
authority of 38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).



REMAND

The veteran provided testimony at a hearing before a Veterans 
Law Judge in September 2006.  That Veterans Law Judge has 
since retired from the Board.  The veteran is entitled to a 
hearing with a Veterans Law Judge who will decide his appeal.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2006).  
The Board notified the veteran of his right to another 
hearing in November 2006.  In December 2006, the veteran 
requested to attend at the RO a video conference hearing 
before a Veterans Law Judge in connection with his appeal.

Because video conference hearings are scheduled by the RO 
(See 38 C.F.R. §§  20.700(e), 20.704(a) (2006)), the Board 
must therefore remand the case to the RO so that a video 
conference hearing can be scheduled.  See also 38 C.F.R. § 
20.703 (2006).  Accordingly, the case is remanded to the RO 
for the following action:

The RO should schedule the veteran for a 
video conference hearing before a 
Veterans Law Judge of the Board, with the 
veteran attending at the RO, pursuant to 
38 C.F.R. §§ 20.700(e), 20.703, 20.707 
(2006).

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



